Citation Nr: 1419797	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified during a Videoconference Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

By a decision dated in June 2012, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's June 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for bilateral hearing loss.  In a November 2013 Order, the Court endorsed the JMR and vacated the June 2012 Board decision denying entitlement to service connection for bilateral hearing loss.  The Veteran's claim now returns to the Board for compliance with the instructions in the November 2013 Court-adopted JMR.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in March 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 






FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss disability.  Specifically, he has reported that he first noticed hearing problems during his military service and it has continued since.  He has also indicated that he was not exposed to significant acoustic trauma after service.  

The Veteran's DD Form 214 lists his occupational specialty as armor reconnaissance specialist, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

The Board finds that the audiological examination dated in June 2009 shows bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

The Veteran's service treatment records show no hearing loss complaints.  Induction and discharge audiological examinations showed hearing within normal limits for VA disability purposes.  At separation, the Veteran checked "don't know" in regards to having ever had hearing loss.

The Veteran was afforded a VA audiological examination in June 2009.  The examiner found that although the Veteran had a current bilateral hearing loss disability, it was less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran's separation audiological examination was within normal limits, and explained that his post-service civilian noise exposure without hearing protection was the likely cause of his current hearing loss.  

In private audiological examinations dated in August 2011 and February 2014, Dr. T.W. diagnosed the Veteran with bilateral hearing loss.  She explained that the Veteran reported exposure to excessive noise levels in service, and reported the onset of tinnitus in service while in field training on tanks.  Dr. T.W. noted that tinnitus is one of the first and most common symptoms of acoustic trauma.  She indicated that the Veteran also reported decreased hearing as a result of acoustic trauma during military service.  She noted that the Veteran did not have significant occupational noise exposure as a civilian.  Dr. T.W. opined that the Veteran's hearing loss is at least as likely as not caused by or the result of noise exposure during military service.

Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that there is an approximate balance of positive and negative evidence regarding whether hearing loss was incurred in or a result of active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


